Citation Nr: 1211702	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin rash of the groin, feet, back, and chest.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO, which denied, in relevant part, the Veteran's claims seeking entitlement to service connection for a skin rash (of the groin, feet, back and chest areas).  The Veteran perfected a timely appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing has been reviewed and associated with the record.  This appeal was previously before the Board in May 2009 and October 2010 and was remanded both times for further development. 

As a final preliminary matter the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's skin rash of the groin, feet, back, and chest is related to his active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a skin rash of the groin, feet, back and chest have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claim for service connection for a skin rash, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished. 

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

The Veteran has alleged that he currently suffers from a skin condition which first began in service and has continued since that time.  

Service treatment records show that the Veteran denied skin problems at his entrance examination in August 19, 1969.  He was seen on December 19, 1969, with complaints of dry skin but no examination was documented.  The Veteran complained of hives when he was seen for another medical problem on December 27, 1969, and no examination was documented but the Veteran was treated with Benadryl.  He was seen on December 29, 1969, with the note documenting that the Veteran was still having hives but no examination was documented.  He was seen in 1969 with assessment of dermatitis hiemalis especially in the groin area but no skin examination was documented.  He had a normal skin examination at his separation examination from February 2, 1971, and had no complaints of skin problems.  

A May 1992 inpatient discharge summary shows that the Veteran was noted to have several large comadones.  

A March 1995 VA outpatient treatment record shows that the Veteran was seen with hypo pigmented macules without scale on the trunk.  They appeared to be tinea versicolor.  The areas affected were the arms, upper chest, upper back, neck and shoulders.

A July 2004 fee-based VA examination report shows that the Veteran reported suffering from dermatitis for 30 years.  Due to his skin condition he has itching.  The symptoms described occur intermittently, as often as once a month, with each occurrence lasting 3-4 days.  The number of attacks within the past year was 12.  The skin disease involves areas that are exposed to the sun, including the neck, chest, and back.  Over the past 12 months, he has received topical medication for the skin condition.  Upon examination of the skin, there were signs of skin disease located in beard area which the examiner diagnosed as pseudofolliculitis barbae.  However, there were no other skin lesions noted and the examiner noted that there was no ulceration, edema, or statis dermatitis.  The examiner stated that there was no pathology to render a diagnosis.  

An August 2004 VA treatment record shows that the Veteran reported a scattered rash on his back.  

A November 2004 VA primary care follow-up note shows that the Veteran was being prescribed Terbinafine HCL 1% cream for an active skin infection.  

A July 2005 VA primary care attending note shows that the Veteran complained of a rash that he has had since military service.  The doctor indicated that the rash was suggestive of tinea versicolor and clotrimazole cream was prescribed.  

A January 2006 VA GI consult report shows that upon examination of the Veteran's skin he was noted to have long term rash similar to jungle rot.  It was noted that the Veteran worked in the military with members returning from Vietnam.  

At the Veteran's May 2009 Board hearing the Veteran testified that his skin condition first began in-service.  He testified that he went to sick call and he was prescribed a cream.  He stated that this is the same cream he is currently prescribed.  The Veteran testified that the breakouts started on his chest, back, knees, and feet and that they have continued since that time.  He stated that other men from his unit have experienced this same problem. 

At an August 2009 VA examination, the Veteran reported having problems with chronic rash which began in service.  He did not recall the date of onset.  The service medical records show that he was seen for dermatitis of the groin in 1969 and seen for hives in December 1969.  He was seen on December 16, 1969, for dry skin.  He was also seen in 1969 and 1970 for pseudofolliculitis barbae.  His separation examination in February 1971 showed a normal skin examination.  The Veteran reported having persistent, generalized rash involving the neck, chest, back, abdomen, groin and bilateral extremities.  He stated that the rash is present daily.  He reported having pruritic, dark lesions with flaking which involve the entire body except the face.  He is service connected for pseudofolliculitis barbae.  The Veteran reported that the rash is exacerbated by heat and by using certain soaps.  He denied any associated symptoms such as fever or weight loss.  The Veteran was physically examined and multiple lesions and scaling were noted.  The examiner indicated that the rash involves approximately 20 percent of the total body surface area and less than 5 percent of the exposed body surface area.  The Veteran was diagnosed with dermatitis of unclear etiology.  The examiner opined that the Veteran was treated in-service for dry skin, hives, and rash in the groin region.  His separation physical from 1971 shows a normal skin examination.  He reported having chronic, generalized, pruritic rash which began in the service and has been persistent.  

The August 2009 VA examiner provide an addendum opinion in November 2010.  The examiner indicated that the Veteran reports noting problems with chronic rashes which began in the service.  The service medical records show that the Veteran denied skin problems at his examination on August 19, 1969.  He was seen on December 19, 1969 with complaints of dry skin but no examination was documented.  The Veteran complained of hives when he was seen for another medical problem on December 27, 1969 and no examination was documented but the Veteran was treated with Benadryl.  He was seen on December 29, 1969, with the note documenting that the Veteran was still having hives but no examination was documented.  He was seen in 1969 with assessment of dermatitis hiemalis especially in the groin area but no skin examination was documented.  He had a normal skin examination at his separation examination from February 2, 1971.  Medical examination from April 7, 1992 shows several comedones on skin examination but otherwise the examination was normal.  There is documentation of assessment of tinea versicolor from an admission examination in 1992.  The Veteran was seen in September 2004 with complaints of rash on the back with assessment of tinea.  The Veteran was seen at QTC in July 2004 with a negative skin examination.  The Veteran's August 2009 C&P examination showed dermatitis involving approximately 20 percent of the total body surface and less than 5 percent of the exposed body surface area.  As noted above, when the Veteran was seen with complaints of dry skin in the service in December 1969, no skin examination was documented.  He was seen again with complaints of hives in the service without a documented skin examination.  He was seen with assessment of dermatitis hiemalis in 1969 without a documented skin examination.  The examiner concluded that given that the Veteran was seen with several skin complaints in the service without a documentation of skin examination, I am unable to determine if the Veteran's current dermatitis is related to his military service including the in-service dermatitis hiemalis, dry skin, and hives, without resorting to mere speculation.  

The VA examiner opined that he could not resolve the issue of whether the Veteran's current skin condition was related to his active service without resort to mere speculation because when the Veteran was seen for his in-service skin complaints, but no skin examination was conducted.  The Board notes that relying on the VA examiners' hesitance to offer a definitive opinion "without resort to speculation" is disfavored by the courts, see Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), and such an opinion by itself provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Thus, this opinion is of no probative value as to the question of nexus between the claimed condition and the Veteran's service. 

In the instant claim there is evidence of a current disability as the Veteran was diagnosed with dermatitis by the August 2009 VA examiner.  In addition there is evidence of in-service complaints and treatment for skin hives, dryness, and dermatitis.  Thus, this claim turns on whether the Veteran's current dermatitis condition is etiologically related to the Veteran's in-service skin complaints and treatment.  

In support of his claim, the Veteran has provided lay testimony that his skin condition began in service and has continued since that time.  As stated above, a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Here, the Board finds that the Veteran's testimony regarding continuity of symptomatology to be credible.  The record shows that the Veteran was assessed as having dry skin, hives, and dermatitis hiemalis while serving on active duty.  These were the same symptoms which ultimately led to the Veteran's diagnosis of dermatitis.  In addition, the evidence of record shows consistent treatment and complaints for the same symptoms noted in service which led to his current dermatitis.  Thus, the Veteran's contention that a skin condition first began in service and has continued since that time is supported by the medical evidence of record.  

While there is no medical opinion of record which relates the Veteran's current condition to his military service, there is also no medical opinion of record weighing against the Veteran's claim.  As discussed above, the August 2009 VA examiner's opinion and his subsequent November 2010 addendum is neither positive nor negative evidence as to the question of medical nexus.  

When the evidence is considered together, it is in relative equipoise.  Given that the Veteran was treated for and assessed as having dry skin, hives, and dermatitis hiemalis while on active duty, has a current diagnosis of dermatitis, and has testified to the continuity of symptomatology since service, the Board finds that the Veteran's dermatitis, after resolving all reasonable doubt in favor of the Veteran, was incurred in service. 

Viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection.  Thus, service connection for skin rash of the groin, feet, back, and chest, is granted.  





ORDER

Entitlement to service connection for skin rash of the groin, feet, back, and chest is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


